As filed with the Securities and Exchange Commission on December 4, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Pacer Funds Trust (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) 16 Industrial Blvd, Suite 201 Paoli, Pennsylvania 19301 (Address of registrant’s principal executive offices) Title of each class of securities to be registered Name of each exchange on which each class is to be registered Pacer TrendpilotTM European Index ETF BATS Exchange, Inc. Pacer Autopilot Hedged European Index ETF BATS Exchange, Inc. Pacer Global High Dividend ETF BATS Exchange, Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-201530 Securities to be registered pursuant to Section 12(g) of the Act:Not applicable. Item 1. Description of Registrant’s Securities to be Registered. Reference is made to Post-Effective Amendment No. 2 to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-201530 and 811-23024), as filed with the U.S. Securities and Exchange Commission (“SEC”) via EDGAR (Accession No. 0000894189-15-004945) on September 25, 2015, which is incorporated herein by reference. The Trust currently consists of 8 separate series.The series to which this filing relates and their IRS Employer Identification Numbers are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Pacer TrendpilotTM European Index ETF 47-5138820 Pacer Autopilot Hedged European Index ETF 47-5098948 Pacer Global High Dividend ETF 47-5131842 Item 2. Exhibits A. Registrant’s Certificate of Trust August 12, 2014 is incorporated herein by reference to Exhibit (a)(1) to the Trust’s initial Registration Statement on Form N-1A (File Nos. 333-201530 and 811-23024), as filed with the SEC via EDGAR on January 15, 2015 (Accession Number:0000894189-15-000176). B. Registrant’s Declaration of Trust dated August 12, 2014 is incorporated herein by reference to Exhibit (a)(2) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-201530 and 811-23024), as filed with the SEC via EDGAR on January 15, 2015 (Accession No. 0000894189-15-000176). C. Registrant’s By-Laws dated August 12, 2014 are incorporated herein by reference to Exhibit (b) to the Registrant’s Registration Statement on Form N-1A (File Nos. 333-201530 and 811-23024), as filed with the SEC via EDGAR on January 15, 2015 (Accession No. 0000894189-15-000176). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Pacer Funds Trust December 4, 2015 /s/ Joe M. Thomson Joe M. Thomson President
